Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments directed to the amendment claims filed 8/30/2022 have been fully considered. 
It is argued the titanium film as presented in the rejection is not analogous to the titanium film as applied in the prior art.  If this argument is correct and the interpretation as applied for the basis of the art rejection is not accurate, then there is a fundamental problem with the Applicant’s originally filed written description and claims.  
The application as filed is understood to be forming a conductive Ru plug though a ILD layer which is taught to be isolating wiring levels.  If this insulating layer is replaced with Ti as found in the lone sentence found in ¶61 and original claim 5, the layer would not be insulative and would destroy the purpose of the layer and a conductive plug would not function as it is intended.  It is recognized the specification ¶55-58 does discuss experimental results of depositing Ru on various layers that include Ti,.  This discussion is merely describing deposition on a layer and not within a opening of a recess.  The conductive layer would create shorts thought the device making it inoperable, as there is no discussion on how such expected resulting problem would be prevented.
Correction or clarification is required.  Are the claims actually intending to claim depositing a conductive plug in a conductive layer?

The previous interpretation was based upon Applicant’s original figure 7C which demonstrates a conductive film/liner 310 over the insulation film 110, which would make sense in view of claim 2 which recites the metal layer is a layer Ru does not diffuse into.  The metal layer 310 is understood to be a barrier layer.  Now as amended and argued, claim 2 is inconsistent with the parent claim 1.  If the metal is Ru, how exactly does Ru prevent Ru diffusion?

Specification
The amendment filed 6/6/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The amendment to paragraph 61 appears to be new matter, as the amendment broadens replacing a specific material to include all insulating materials.  It is further noted it is not understood how one may simply replace insulating materials with a conductive material when forming a recess in an insulating layer.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Note: Amended paragraph 67 is approved as it merely provides element numbers to a recognized surface shown in the figures.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and subsequent depending claims 2, 7-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“[E]mbedding ruthenium in a recess, which is formed in a titanium film formed on a substrate” is not understood from the originally filed disclosure and originally claimed invention which was “embedding ruthenium in a recess, which is formed in an insulating layer” (original claim 1 filed 8/30/2019).  Paragraph 61 defines a insulating film then recites “In addition, a titanium film may be used instead of the insulating of the insulating film 110 [silicon containing film]”   How can a insulating layer be replaced with a conductive metal such as titanium.  Titanium is not understood to be a functional equivalent to a insulating material, as it has directly opposing property of being electrically conductive.
This substitution would be expected to render a device inoperable with convention understanding in the art.  Replacing the insulating dialectic film 110 with a conductive metal would make the disclosed purpose of the conductive plug inoperable (see Applicants Abstract, Background and summary of invention ¶3) .  Replacing a insulating material with a conductive material would create a electrical short, as it is clearly stated throughout the disclosure that the purpose of the insulating layer is to electrically isolate conductive lines.  Replacement of the insulating film would be expected to destroy the device as understood from the description provided by the Applicants.  Furthermore, there is not clear disclosure how electrical isolation is maintained if the dielectric is replaced with a conductive material such as titanium.   

Claim 2 and subsequent depending claims are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As claim 1 is amended, the metal layer is Ru.  If the metal layer is Ru, how is Ru a material in which Ru would not diffuse into.  Under heating conditions, a Ru/Ru interface as such would be expected to diffuse some finite amount.  For example diffusion bonding for similar/same material joints is well known to be completely autogenous.
Appropriate correction and or clarification is required.

Claim 1 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a insulating layer as originally claimed, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
It is unclear how one may embed a conductive plug in a recess which was formed in a insulating layer without any insulating layer.  Without interpreting the Ti film is actually lining the recess and merely replacing the insulating surface of the recess, the device would not operate. 


For purposes of examination, the following prior art rejection is maintaining the interpretation that the claimed titanium layer is a barrier layer lining the opening of a recess such as shown in Applicant’s figure 7C.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ embedding ruthenium in a recess, which is formed in a titanium film formed on a substrate, starting from a bottom portion of the recess using the ruthenium-containing gas, wherein a metal layer is exposed on the bottom portion of the recess” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The figures only show a insulating layer/film 110 which exposes the metal layer 102 (i.e. fig. 4C).  Fig. 7C which depicts a metal film, depicts the metal film covering the metal layer 102.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to under 37 CFR 1.83(a) because they fail to show one of ordinary skill could replace the insulting layer with a conductive material such as titanium and maintain “a recess such as a trench, a via hole, or a contact hole provided in an insulating layer” (Applicant’s specification ¶3) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
The currently pending claims as amended from the originally examined claims 11/5/2020 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The originally claimed subject matter was embedding ruthenium in a recess, which formed in a conductive titanium layer.
A conductive recess is mutually exclusive of a insulating recess.  Additionally, replacing a insulating material with a conductive material is not a understood obvious variant.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Should the Applicant’s be actually claiming this interpretation, the claims directed to the conductive layer rather than the insulating layer will be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 20170110368 A1) in view of Nakamura et al. (US 20020145199 A1) in view of Kong et al. (KR 20160066899 A).
Regarding claim1, Yu et al. disclose a ruthenium bottom up filling (Yu et al. ¶10)  embedding method comprising: 
supplying a ruthenium-containing gas (Yu et al. ¶33) to a process chamber; and embedding ruthenium in a recess (Yu et al. ¶25), which is formed in an insulating layer [108] formed on a substrate (Yu et al. Fig. 1) and lined with a Ti film there by forming a Ti film having a recess (Nakamura paragraphs 78-84.  See below comments), 
starting from a bottom portion of the recess (copper surface [116]) using the ruthenium-containing gas (Yu et al. – CVD- ¶33), the bottom portion of the recess having a metal layer copper surface [116]);
wherein in the act of embedding the ruthenium, the ruthenium is formed directly on the side surface of the recess and on the metal layer of the bottom portion of the recess (Note:  performing the same process with the same materials is expected and understood to provide the same results.  Yu teaches depositing the Ru in a recess formed of the same insulating materials as originally claimed and disclosed in the Applicant’s specification.  Providing a Ti film as optionally taught in Nakamura would result in the Ru being deposited on a like Ti film as claimed, thus would be expected to provide at least similar if not identical results.)

As asserted above, Yu is merely silent upon a Ti film in which the recess is formed.  As claimed this Ti film may be understood to be analogous to a Ti barrier film commonly used in the art to add barrier protection to plugs such as shown in Applicant’s figure 7C.  As taught in both Nakamura and Kong et al., Ti films are known and used when forming Ru plugs in a recess.  See Nakumura ¶s 78-84 and Kong et al. Fig. 3B.
Ti films such as pure Ti and/or TiN layers are commonly used as barrier, adhesion promoting and/or seed layers for plugs.  As taught in Nakamura, Ru may replace W for the material of the plug (¶84), Choosing only this option described in Nakamura will result in the structure formed by the claimed process, thereby demonstrating one of ordinary skill could easily conceive of including a optional Ti or TiN  titanium film in the recess prior to depositing the Ru as described in Yu, in accordance with Applicants embodiment shown in fig. 7C.

For additional support demonstrating depositing a Ru metal plug in a recess of a titanium film see Kong fig. 3B which teaches a Ru plug 35 located in a insulating material 13 recess.  The recess surface is replaced by a Ti barrier 31, such that the surface of the (W or Cu) metal layer 25 is exposed.

In view of either Nakamura or Kong, it would be obvious to one of ordinary skill in the art at the time of the invention to modify Yu with the inclusion of a Ti barrier film with or without exposing the lower metal contact layer, since applying a known technique  to a known device ready for improvement to yield predictable results is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385). 



Regarding claim 2, Yu et al. in view of Nakamura and/or Kong disclose a embedding method of Claim 1, wherein a material of the metal layer is a metal material into which ruthenium does not diffuse (copper surface [116] – same materials and arrangement as disclosed in Applicant’s originally filed written description.  Kong -25 (W or Cu)), 
Wherein in the act of embedding the Ruthenium the ruthenium is formed directly on the insulating layer of the side surface of the recess and on the metal layer of the bottom portion of the recess (Yu et al. ¶26 – the trench is filled from bottom up with Ru, thus depositing Ru on the sidewalls of the insulating/dielectric sidewall.)




Regarding claim 8, Yu et al. in view of Nakamura and/or Kim disclose a embedding method of Claim 1, wherein the embedding ruthenium is performed without using an oxygen gas. (Yu et al. ¶28-33 – Oxygen gas is not used)

Regarding claim 9, Yu et al. in view of Nakamura and/or Kim disclose a embedding method of Claim 1, wherein the ruthenium-containing gas is  a gas containing one selected from a group consisting of Ru3(CO)12, (2,4-dimethylpentadienyl) (ethylcyclopentadienyl) ruthenium: (Ru(DMPD)(EtCp)), bis (2,4-dimethylpentadienyl) ruthenium: (Ru(DMPD)2), 4-dimethylpentadienyl (methylcyclopentadienyl) ruthenium: (Ru(DMPD)(MeCp)), bis (cyclopentadienyl) ruthenium: (Ru(C5H5)2), cis-dicarbonyl bis (5- methylhexane-2,4-dionate) ruthenium (II), and bis (ethylcyclopentadienyl) Ruthenium (II): Ru(EtCp)2  (Yu et al. ¶33)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Nakamura in view of Kong disclose in view of Khaderbad et al. (US 20190164817 A1)

Regarding claim 7, Yu et al. in view of Nakamura and/or Kong disclose a embedding method of Claim 1, further comprising removing a metal oxide formed on a surface of the metal layer before the embedding ruthenium.  At the time of the invention this type of cleaning step would be expected even though the document may be silent.  Removal of a oxide (i.e. native oxide) is a routine cleaning step which removes any native oxide that may have formed on the surface between  processing steps.  Native oxides generically increase resistance between metal layers, thus degrade the electrical contact.  As such one would generally perform a oxide removal step to clean and insure a quality electrical connection between metal layers.

	For support of this assertion of common knowledge in the art see Khaderbad et al. ¶70 and figure 25B which teaches the generic option of first cleaning the surfaces of underlying metal surfaces to remove native oxides before performing a bottom up filling of Ru in a trench.  
	In view if the Office’s Assertion and the supporting evidence as explicitly stated in Khadarbad et al., the cleaning step of removing a native oxide from a metal surface would be a obvious if not implicit steps to one of ordinary skill in the art at the time of the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



11/19/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822